Matter of Barney v Thomas (2019 NY Slip Op 09184)





Matter of Barney v Thomas


2019 NY Slip Op 09184


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1179 CAF 18-00452

[*1]IN THE MATTER OF KARNISE L. BARNEY, PETITIONER-RESPONDENT,
vDARYL E. THOMAS, RESPONDENT-APPELLANT. 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
NEIGHBORHOOD LEGAL SERVICES, INC., BUFFALO (THERESA J. FERRARA OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Family Court, Erie County (Brenda Freedman, J.), entered January 22, 2018 in a proceeding pursuant to Family Court Act article 4. The order, among other things, committed respondent to the Erie County Correctional Facility for a period of six months. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order revoking a suspended sentence imposed for his willful violation of a child support order and committing him to jail for six months. Respondent's sole contention on appeal concerns the sufficiency of the evidence that he violated the conditions of the suspended sentence. Because respondent has already served his sentence, the instant appeal is moot (see Matter of McGrath v Healey, 158 AD3d 1069, 1069-1070 [4th Dept 2018]; Matter of Brookins v McCann, 137 AD3d 1726, 1727 [4th Dept 2016], lv denied 27 NY3d 910 [2016]).
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court